On motion of Mr. Wales and affidavit of John S. Dickenson, stating that he had been subpœnaed as a witness to testify in a cause now pending in this court and for trial, and that he was this clay arrested whilst on his way to attend the court, on civil process at the suit of Elisha Huxley, to wit: on a ca. sa., and was now in custody, the court ordered his discharge from custody.
The witness is privileged from arrest during his attendance on the court, and whilst coming to or going from the court. The discharge being against the plaintiff's consent, will not affect the plaintiff's right to take out another ca. sa. after the defendant's privilege as a witness has expired.